Title: James Madison to Thomas Johnson, 21 November 1830
From: Madison, James
To: Johnson, Thomas


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr:
                                
                                21. Novr 1830.
                            
                        
                         
                        I have recd. your letter of the 17th. relating of a Course of Instructions on the principles of Dentristry";
                            and will communicate it to the other members of the Ex. Committee: from whom you will learn the views taken of the subject.
                            With cordial esteem
                        
                        
                            
                                J. M
                            
                        
                    